United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2392
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Dean Mark Prince,                        * Southern District of Iowa.
                                         *
             Appellant.                  * [UNPUBLISHED]
                                    ___________

                            Submitted: July 6, 2000
                                Filed: July 14, 2000
                                    ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Dean Mark Prince appeals from the final judgment entered in the district court1
after he pleaded guilty to falsely making counterfeit obligations of the United States,
in violation of 18 U.S.C. § 471. The district court sentenced him to thirty-three months
imprisonment and three years supervised release. For reversal, he argues the district
court erred in not granting him a downward departure under U.S. Sentencing




      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
Guidelines Manual § 5H1.4, p.s. (1998) on grounds that his Acquired
Immunodeficiency Syndrome (AIDS) constitutes an extraordinary physical impairment.

      Upon careful review of the record, we conclude that the district court’s refusal
to depart in this case was an unreviewable exercise of discretion. See United States v.
Eagle, 133 F.3d 608, 611 (8th Cir. 1998).

      In addition, we deny the pending motion.

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS EIGHTH CIRCUIT.




                                          -2-